Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) File No. 333-160018 Pricing Supplement No. 119 Dated: September 8, 2010 (To Prospectus dated June 16, 2009 and Prospectus Supplement dated June 16, 2009) CALCULATION OF REGISTRATION FEE Class of securities offered Medium-Term Senior Notes, Series D Aggregate offering price $2,000,000,000 Amount of registration fee $142,600* *The filing fee of $142,600 is calculated in accordance with Rule 457(r) of the Securities Act of 1933. This Pricing Supplement consists of 4 page(s). AMERICAN EXPRESS CREDIT CORPORATION Medium-Term Senior Notes, Series D Due Nine Months or More from Date of Issue Principal Amount or Face Amount: $2,000,000,000 Issue Price: 99.416% 1 Proceeds to Company on original issuance: $1,981,320,000 (before expenses) Commission: $7,000,000 (0.350%) Agent: [ ] Banc of America Securities LLC [X] Goldman, Sachs & Co. [ ] Barclays Capital Inc. [ ] J. P. Morgan Securities Inc. [X] BNP Paribas Securities Corp. [ ] Merrill Lynch Pierce Fenner & Smith Inc. [X] BNY Mellon Capital Markets, LLC [X] RBS Securities Inc. [X] Citigroup Global Markets Inc. [ ] UBS Securities LLC [X] Credit Suisse Securities (USA) LLC [ ] Utendahl Capital Partners, L.P. [X] Deutsche Bank Securities Inc. [X] Wells Fargo Securities, LLC [X] The Williams Capital Group, L.P. [X] Other: CastleOak Securities, L.P. Mitsubishi UFJ Securities (USA), Inc. 1 Plus accrued interest, if any, from September 13, 2010. Agent Amount Citigroup Global Markets Inc. $400,000,000 Deutsche Bank Securities Inc. 400,000,000 Goldman, Sachs & Co. 400,000,000 RBS Securities Inc. 400,000,000 BNP Paribas Securities Corp. 92,500,000 Credit Suisse Securities (USA) LLC 92,500,000 Mitsubishi UFJ Securities (USA), Inc. 92,500,000 Wells Fargo Securities, LLC 92,500,000 BNY Mellon Capital Markets, LLC 10,000,000 CastleOak Securities, L.P. 10,000,000 The Williams Capital Group, L.P. 10,000,000 Total $2,000,000,000 Agents capacity on original issuance: [ ] As Agent [X] As Principal If as principal: [ ] The Notes are being offered at varying prices related to prevailing market prices at the time of resale. [X] The Notes are being offered at a fixed initial public offering price of 99.416% of Principal Amount or Face Amount. Form of Note: [X] Global [ ] Definitive Trade Date: September 8, 2010 Original Issue Date: September 13, 2010 Stated Maturity: September 15, 2015 Specified Currency (if other than U.S. Dollars): N/A Authorized Denominations (if other than as set forth in the Prospectus Supplement): Minimum denominations of $2,000 and integral multiples of $1,000 in excess thereof Interest Payment Dates: Semi-annually on the 15th day of each March and September; provided , however , that if an interest payment date falls on a day that is not a Business Day, interest will be paid on the next succeeding Business Day. First Interest Payment Date: March 15, 2011 Indexed Principal Note: [ ] Yes (See Attached) [X] No Type of Interest Rate: [X] Fixed Rate [ ] Floating Rate [ ] Indexed Rate (See Attached) Interest Rate (Fixed Rate Notes): 2.750% Initial Interest Rate (Floating Rate Notes): N/A Base Rate: [ ] CD Rate [ ] Commercial Paper Rate [ ] EURIBOR [ ] Federal Funds Rate [ ] LIBOR [ ] Treasury Rate [ ] Prime Rate [ ] Other (See Attached) Calculation Agent: N/A Computation of Interest (If other than as set forth in the Prospectus Supplement): [X] 30 over 360 [ ] Actual over Actual [ ] Actual over 360 [ ] Other (See Attached) Interest Reset Dates: N/A Rate Determination Dates (If other than as set forth in the Prospectus Supplement): N/A Index Maturity: N/A Spread (+/-): N/A Spread Multiplier: None Change in Spread, Spread Multiplier or Fixed Interest Rate prior to Stated Maturity: [ ] Yes (See Attached) [X] No Maximum Interest Rate: None Minimum Interest Rate: None Amortizing Note: [ ] Yes (See Attached)
